Citation Nr: 0842054	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
fourth metacarpal of the right hand.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected arthritis of the right hand 
and wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1988 to October 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
New Orleans, Louisiana.

In a private medical record dated from E. R. M.D., dated in 
May 2006, the veteran reported that the symptoms associated 
with his service-connected arthritis of the right hand and 
wrist were accompanied by numbness in the right upper 
extremity.  The impression was right carpal and cubital 
tunnel syndrome.  The veteran is not currently service-
connected for carpal or cubital tunnel syndrome.  The Board 
construes this as a separate inferred claim for entitlement 
to service connection for carpal and cubital tunnel syndrome 
of the right upper extremity, to include as secondary to the 
arthritis of the right hand and wrist.  The Board does not 
have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, 
therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The residuals of a fracture of the fourth metacarpal of 
the right hand are  manifested by pain with minimal residuals 
and mild effects on daily activities.

2.  The arthritis of the right hand and wrist is manifested 
by 50 degrees of dorsiflexion, 60 degrees of volarflexion, 40 
degrees of ulnar deviation, and 30 degrees of radial 
deviation, all painless.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a fracture of the fourth metacarpal of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, 
Diagnostic Code 5230 (2007). 

2.  The criteria for an initial disability rating greater 
than 10 percent for arthritis of the right wrist and hand 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159, 4.1-4.14, 4.20, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In May 2003, prior to the initial adjudication of the 
veteran's claim for service connection for arthritis of the 
right wrist and hand, he was notified of the evidence not of 
record that was necessary to substantiate his claim.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  As 
to the issue of a higher initial disability rating for the 
now service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, the matter was redjudicated in the April 
2006 Supplemental Statement of the Case.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim. Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

As to the issue of entitlement to a compensable disability 
rating for residuals of a fracture of the fourth metacarpal 
of the right hand, according to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in notice letters cited above.  Specifically, the May 2003 
notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities.  The veteran was informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issue was thereafter readjudicated by way of the 
February 2005 Statement of the Case and the April 2006 
Supplemental Statement of the Case. 

With respect to the Dingess requirements in the present 
appeal, because the claims for an increased disability rating 
are being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA examination.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, while the veteran's entire history is reviewed 
when assigning a disability evaluation, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 14 Vet. App. 1 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco, that the present level of the veteran's disability 
is the primary concern, does not apply to the assignment of 
an initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2007) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

Factual background

The veteran was granted service connection for residuals of a 
fracture of the fourth metacarpal of the right hand by rating 
action of the RO dated in November 1999, at which time a 
noncompensable disability rating was assigned.  In April 
2003, the veteran requested that he be awarded an increased 
disability rating.

A private medical record from the McVea Medical Center dated 
in March 2003 shows that the veteran was said to have right 
hand pain, exacerbated by twisting the wrist less than 15 
degrees, as done when unlocking a lock.  The diagnosis was 
right hand pain.

A private radiology report from the Allen Parish Hospital 
dated in March 2003 shows that X-rays of the right hand 
revealed a metallic chip foreign body in the soft tissues 
overlying the lateral aspect of the distal end of the 
proximal phalanx of the third digit.  There were no 
significant bony abnormalities demonstrated within the hand.

A VA examination report dated in May 2003 shows that the 
veteran provided a history of fracturing his right hand while 
moving a file cabinet during his period of active service.  
It was indicated that he was right-handed.  He described that 
he currently had increased pain in his forearm and decreased 
strength in his right hand.  The pain was said to be stabbing 
in nature and rated as a six to seven on a scale of ten.  He 
also described stiffness, swelling, heat, instability, 
locking, fatigability, and lack of endurance of the right 
hand.  He denied redness of his right hand.  Precipitating 
factors would depend on activity, and included using large 
keys to lock and unlock things at work.  He added that he 
would miss some time from work as a result of his symptoms.  
He indicated that during flare-ups, he could not use his 
right hand.  He could do his activities of daily living when 
not having flare-ups, but could not do anything that he had 
to strain using his right hand such as changing a tire. 

Physical examination revealed that he had weakness in his 
right grip in comparison to his left.  His right upper arm 
strength was 4/5 in comparison to his left upper arm, which 
was 5/5.  There was pain noted to palpation over his right 
hand at the third and fourth digits at the base of the 
digits.  He also reported pain with palpation at the right 
wrist.  There was no edema, effusion, instability, redness, 
heat, abnormal movement, or guarding of movement.  There was 
weakness and tenderness noted.
There was no ankylosis present.  Radial deviation of the 
right hand was 10 degrees. Ulnar deviation was 13 degrees.  
Dorsiflexion of the right hand was 40 degrees, with pain at 
the 40 degree mark.  With right hand radial and ulnar 
deviation, there was pain at the maximum range of motion.  
Palmar flexion of the right wrist was 36 degrees, with pain 
at 36 degrees.  Forearm supination was from zero to 70 
degrees on the right.  There were no objective signs of 
fatigability, weakness, or lack of endurance noted with 
repeated range of motion movements.  He had a positive 
Tinel's sign and Phalen's test on the right.  He was able to 
distinguish cold sensations and distinguish fine touch 
sensations.  He was able to get 5/5 in his upper extremities 
bilaterally.  He had decreased vibratory sensation in his 
right upper extremity.  The diagnosis was right upper carpal 
tunnel syndrome and arthritis of the right hand and wrist, 
status post old fracture.

In August 2005, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided. The veteran 
asserted that the symptoms associated with his right hand and 
wrist disability were more disabling than reflected in his 
currently assigned disability rating.  He described that his 
disability impaired his ability to work as a locksmith for 
the Federal Bureau of Prisons, as this involved the need to 
constantly turn the keys in various locks with his right 
hand.  His symptoms would be regularly exacerbated because of 
the repetitive motion at work.

A VA peripheral neuropathy examination report dated in 
February 2006 shows that the veteran provided a history as 
set forth above.  He described having pain, tenderness, and 
swelling in the right hand, sometimes involving the entire 
right upper extremity.  He reported numbness in all the 
fingers of the right hand, and radiating pain into the right 
elbow.  The diagnosis was likely right carpal tunnel syndrome 
and right ulnar neuropathy.

A VA outpatient treatment record dated in February 2006 shows 
that the veteran had right hand fourth metacarpal fracture of 
the midshaft which was healed with minimal residuals.  There 
was reported right hand pain with significant effects on his 
usual occupation due to decreased manual dexterity and 
decreased strength of the upper extremity.  He had no or mild 
effects on his daily activities.  The examiner noted that the 
degree of pain reported by the veteran was not supported by 
the findings of the examination.  He had full use of the hand 
and fingers.  Weakness, grip, and sensation were said to be 
subjective and not noted on examination.  Minor impairment 
was noted, with effective function with very little loss.

The May 2006 private medical record from Dr. R., shows that 
the veteran reported intermittent right hand pain with 
arthritis since 1993.  He added that it had been aggravated 
for about a year at work with numbness in the right upper 
extremity and into all five digits, especially the fourth and 
fifth.  Physical examination revealed normal peripheral 
pulses in the upper extremities, and positive tinel at the 
cubital and carpal tunnel.  X-rays of the right forearm and 
right hand showed arthritis, but no fractures.  The 
impression was right carpal and cubital tunnel syndrome 

A VA radiology report dated in June 2006 shows that X-rays of 
the veteran's right forearm revealed no acute fracture, 
dislocation, or any bony destructing lesion.  The impression 
was normal examination.  X-rays of the right wrist also 
showed no acute fracture, dislocation, or any bony 
destructing lesion.  The impression was normal examination.  
X-rays of the right hand revealed no definite fracture.  
There was a pinpoint opaque foreign body noted embedded in 
the soft tissue at the level of the proximal phalanx of the 
middle finger.  Deformity of the distal shaft of the proximal 
phalanx of the fourth digit.  The phalanges were normal.

Residuals of a fracture of the fourth metacarpal of the right 
hand

The veteran's service-connected for residuals of a fracture 
of the fourth metacarpal of the right hand have been 
evaluated, by analogy, pursuant to the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5215, which provides the 
rating criteria for limitation of wrist motion.  Under this 
diagnostic code provision, a 10 percent disability rating is 
assigned where dorsiflexion is less than 15 degrees or where 
palmar flexion is limited in line with the forearm.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2008).

Under Diagnostic Code 5214 where there is ankylosis of the 
wrist, a 30 percent disability rating is warranted when there 
is favorable ankylosis in 20 to 30 degrees dorsiflexion in 
the major wrist.  A 40 percent disability rating is assigned 
where there is ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent disability rating 
is assigned for ankylosis of the major wrist when ankylosis 
is unfavorable, in any degree of palmar flexion, or with 
ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic 
Code 5214 (2008).

Diagnostic Code 5227 directs that unfavorable or favorable 
ankylosis of the ring or little finger, whether it affects 
the minor or major hand, warrants a noncompensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2008).

Under Diagnostic Code 5230, where there is limitation of 
motion of the ring or little finger, a noncompensable 
disability rating is assigned for any degree of limitation of 
motion, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2008).

Diagnostic Code 5156 provides a 10 percent disability rating 
for amputation of the little finger of the major or minor 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a, Diagnostic Code 5156 (2008).

Pursuant to the VA Rating Schedule, normal range of motion of 
the wrist is 70 degrees of dorsiflexion and 80 degrees of 
palmar flexion.  38 C.F.R. § 4.71, Plate I (2008).  

Initially, the Board notes that the veteran's arthritis of 
the right wrist and hand is rated separately under Diagnostic 
Code 5003 which rates such a disability based upon limitation 
of motion of the affected joint.  As such, rating the 
residuals of the fracture of the fourth metacarpal of the 
right hand separately under Diagnostic Code 5215 for 
limitation of wrist motion would not be appropriate as this 
would violate the provisions against pyramiding under 38 
C.F.R. § 4.14 (2008).

Similarly, rating the disability under Diagnostic Codes 5214 
or 5227 is also not appropriate as there is no evidence of 
record to suggest that the veteran has ankylosis of either 
the wrist or the ring or little finger.

In this instance, the Board finds that the veteran's 
residuals of a fracture of the fourth metacarpal of the right 
hand are more appropriately rated under Diagnostic Code 5230 
which provides the rating criteria for limitation of motion 
of the ring or little finger.  As noted above, the assignment 
of a particular diagnostic code is completely dependent on 
the facts of a particular case.  See Butts, 5 Vet. App. at  
538.  In this matter, any degree of limitation of motion of 
the fourth finger of the major hand warrants a noncompensable 
disability rating.  Unfortunately, absent involvement by 
other digits of the hand, or evidence of amputation, a 
compensable disability rating is not warranted for residuals 
of a fracture to the right ring finger.

Moreover, in this case, there is no ascertainable 
demonstration of additional limitation of function due to 
factors such as pain or weakness, which would amount to an 
amputation.  The VA examiner in May 2003 specifically set 
forth that there were no objective signs of fatigability, 
weakness, or lack of endurance noted with repeated range of 
motion movements.  The VA examiner in suggested that the 
degree of pain reported by the veteran was not supported by 
examination; that he had full use of the hand and fingers; 
that his assertions of weakness, grip, and sensation were 
subjective and not noted on examination; and that there was 
effective function with very little loss.  See 38 C.F.R. §§ 
4.40 and 4.45 (2008); DeLuca, 8 Vet App at 202.  As such, a 
higher (compensable) disability rating for residuals of a 
fracture of the fourth metacarpal of the right hand is not 
warranted for any period of the claim.

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected residuals of an injury to the 
right (major) fourth finger more closely approximate the 
currently assigned noncompensable disability rating for the 
fourth finger during the entire appeal period.

The Board has considered the veteran's statements and 
testimony in support of his claim that his residuals of a 
fracture of the fourth metacarpal of the right hand warrant a 
higher disability rating.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In view of the objective evidence cited above, the Board 
finds that the veteran's service-connected residuals of a 
fracture of the fourth metacarpal of the right hand does not 
warrant a higher (compensable) disability rating for any 
period of the claim.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence simply does not 
support the assignment of a higher disability rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.



Arthritis of the right hand and wrist

The veteran's arthritis of the right hand and wrist are 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which provides the rating criteria for degenerative 
arthritis.  The Board notes that during the pendency of this 
appeal, the veteran's representative has suggested that this 
disability should more appropriately be rated pursuant to 
Diagnostic Code 5010, which provides he rating criteria for 
traumatic arthritis.  The Board agrees with the 
representative's assessment as this disability stems from a 
fracture sustained during the veteran's period of active 
service.  However, the rating criteria are the same as 
traumatic arthritis is to be rated as degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

The diagnostic codes pertaining to impairment of the hand and 
wrist apply different disability ratings based upon whether 
the major or minor arm is affected.  In this case, the 
evidence shows that the veteran is right-handed, and thus the 
rating for the dominant hand applies.

As indicated above, for VA purposes, normal dorsiflexion of 
the wrist is from zero to 70 degrees, and normal palmar 
flexion is from zero to 80 degrees.  Normal ulnar deviation 
of the wrist is from zero to 45 degrees, and normal radial 
deviation is from zero to 20 degrees. 38 C.F.R. § 4.71, Plate 
I (2008).

In May 2003, radial deviation of the right hand was 10 
degrees; ulnar deviation was 13 degrees; and dorsiflexion was 
40 degrees.  Palmar flexion of the right wrist was 36 degrees 
and forearm supination was from to 70 degrees.

Pursuant to the rating criteria under Diagnostic Code 5213, 
for impairment of supination and pronation of the hand, a 10 
percent rating is warranted when supination is limited to 30 
degrees or less.  In this case, supination is to 70 degrees, 
therefore a disability rating greater than the currently 
assigned 10 percent for impairment of supination and 
pronation of the right hand is not warranted.  38 C.F.R. 
4.71a, Diagnostic Code 5213 (2008).

Limitation of dorsiflexion of the wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a maximum 10 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2007).  The competent medical evidence of record has shown 
that the veteran's dorsiflexion of the right hand was to 40 
degrees and palmar flexion was to 36 degrees.  The veteran, 
however, is already in receipt of the maximum available for 
limitation of motion of the wrist under Diagnostic Code 5215.  
And as there is no ankylosis of the hand or wrist, a higher 
rating under Diagnostic Code 5214 is not for assignment.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint, is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  As noted above, there 
were no objective signs of fatigability, weakness, or lack of 
endurance noted with repeated range of motion movements; and 
there was effective function with very little loss.  

The Board has considered the veteran's assertions that his 
right hand and wrist disability warrants a higher disability 
rating.  While he is competent to report that his symptoms 
are worse, the training and experience of medical personnel 
makes the VA and private physicians' findings more probative 
as to the extent of the disability.  See Cromley, 7 Vet. App. 
at 379; Espiritu, 2 Vet. App. at 495.

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected arthritis of the right hand and 
wrist during the entire appeal period.

In view of the objective evidence cited above, the Board 
finds that the veteran's service-connected arthritis of the 
right hand and wrist does not warrant a disability rating 
greater than 10 percent for any period of the claim.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the medical evidence simply does not support the 
assignment of a higher disability rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.3, 4.7.

Extraschedular consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization. In this regard, while the veteran reports 
that his disability impairs his work as a locksmith, he 
continues to be employed full time, while missing only a few 
days per year as a result of his symptoms.  There is also no 
evidence of frequent periods of hospitalization for his right 
hand disability.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 




ORDER

An increased (compensable) disability rating for service-
connected residuals of a fracture of the fourth metacarpal of 
the right hand is denied.

An initial disability rating greater than 10 percent for 
service-connected arthritis of the right hand and wrist is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


